Per curiam.
The State Bar filed a formal complaint against State Bar member Robert M. Davis alleging violations of Standards 4, 33, and 68 of Georgia Bar Rule 4-102. The respondent filed a response to the formal complaint, generally denying the charges therein. Thereafter, the respondent did not appear at the time and place scheduled for his deposition; made representations to the State Bar concerning his intentions to retain counsel and cooperate with discovery, but then failed to respond to efforts by the State Bar to communicate with him concerning the case; and moved without advising the State Bar of his new address. An investigation by the Staff Investigator of the State Bar at the request of State Bar Counsel indicated that the respondent had moved to Phoenix, Arizona, but no specific address or telephone number could be obtained. The special master granted the State Bar’s motion for sanctions based on the respondent’s failure to comply with the discovery request, struck the respondent’s answer, deemed the charges for violating the above-mentioned Standards to be admitted by default, and recommended disbarment.
According to the facts thus admitted, Mr. Charles Nesmith retained the respondent in approximately May of 1979 to represent him in a workers’ compensation case and claim for disability benefits. Af*50ter the respondent obtained a settlement of his client’s claim, he engaged in professional conduct involving dishonesty, fraud, deceit or wilful misrepresentation, whereby he entered into a business transaction with another client who had differing interests therein without adequately disclosing the conflict to the client, and defrauded the client of the proceeds of his settlement. Thereafter, the respondent failed to respond to the investigation of the disciplinary complaint and moved out of the state without giving notice, as set forth herein-above.
Decided March 9, 1988.
William P. Smith III, General Counsel State Bar, Bridget B. Bagley, Assistant General Counsel State Bar, for State Bar of Georgia.
The findings of fact and conclusions of law of the special master were adopted by the Review Panel of the State Disciplinary Board, which now also recommends disbarment. The respondent has made no response. We approve and adopt the recommendation of the Board. Attorney Robert M. Davis is hereby disbarred from the practice of law in the State of Georgia subject to the rules of reinstatement of the State Bar of Georgia in effect at the time of any petition for reinstatement.

Disbarred.


All the Justices concur.